American Home Mortgage




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 28, 2014

                                      No. 04-13-00845-CV

                           Eric C. SANDERS and Carrie L. Sanders,
                                        Appellant

                                                v.

                  AMERICAN HOME MORTGAGE SERVICING, INC.,
                                 Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-17353
                        Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER
        The trial court’s judgment was signed on August 2, 2013, and appellants timely filed a
notice of appeal. The reporter’s record was filed in this court on December 12, 2013; the clerk’s
record was filed on January 6, 2014. Appellants’ brief was therefore initially due to be filed on
February 5, 2014. Appellants have requested three extensions, which have been granted in part
for a total of ninety days. In our last order issued on April 7, 2014, we notified appellants that
the appellants’ brief would be due on May 5, 2014, with “No Further Extensions.” To date, the
appellants’ brief has not been filed. See TEX. R. APP. P. 10.5(b).

       It is therefore ORDERED that appellants show cause in writing within fifteen (15) days
from the date of this order why this appeal should not be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court